Title: William Plumer to Thomas Jefferson, 25 November 1816
From: Plumer, William
To: Jefferson, Thomas


          
            Sir
            Concord (NH.) Novr 25. 1816
          
          Permit me to  congratulate you on the success of the Republicans in this State in the choice of Electors & Representatives to Congress; and of the prospect of great unanimity in the approaching interesting presidential election.
          I avail myself of this opportunity of presenting you with a copy of my speech to the legislature at the opening of their present session.
          
            I have the honor to be with much respect and esteem, Sir, your most obedient humble servant
            William Plumer
          
        